Order entered June 3, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01106-CR
                                  No. 05-14-01107-CR

                       DEWAYNE KEITH FINCHER, Appellant

                                          V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                  Trial Court Cause Nos. F08-63186-M, F10-51689-M

                                       ORDER
      Appellant’s June 1, 2015 unopposed motion to recommence the briefing timetable is

GRANTED. The time to file appellant’s brief is EXTENDED to June 26, 2015.


                                                 /s/   LANA MYERS
                                                       JUSTICE